[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Appeal dismissed.  See Memorandum Opinion and Judgment Entry. [FORD] (CHRISTLEY) (NADER)
 APPELLATE PROCEDURE:  When an appellant's averments in his App.R. 5(A) motion for delayed appeal fail to provide any specific reasons why he delayed for over two years any attempt to initiate a direct appeal of his conviction and sentence, the motion will be denied, and the appeal will be dismissed.
  A successive appeal may not be taken from the same judgment entry that has already been appealed and then voluntarily dismissed.  See State v. Haynes
(1996), 111 Ohio App.3d 244.